2017 IL 122046



                                        IN THE

                               SUPREME COURT

                                            OF

                          THE STATE OF ILLINOIS




                                   (Docket No. 122046)

               In re MARRIAGE OF CHRISTINE GOESEL, Appellant, and
                     ANDREW GOESEL (Laura A. Holwell, Appellee).


                             Opinion filed November 30, 2017.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Kilbride, Garman, Burke, and
     Theis concurred in the judgment and opinion.



                                        OPINION

¶1       At issue is whether fees that have already been earned by an attorney in a
     dissolution of marriage proceeding are considered “available funds,” such that they
     may be disgorged under section 501(c-1)(3) of the Illinois Marriage and
     Dissolution of Marriage Act (Act) (750 ILCS 5/501(c-1)(3) (West 2014)). We hold
     that earned fees are not subject to disgorgement.
¶2                                     BACKGROUND

¶3       The facts of this case are set forth fully in the appellate court’s opinion. 2017 IL
     App (3d) 150101, ¶¶ 3-10. We set forth here only those facts necessary to an
     understanding of the specific question of law that we decide today. On January 18,
     2013, petitioner, Christine Goesel, filed a petition for dissolution of marriage from
     respondent, Andrew Goesel. Christine was originally represented by Goldstine,
     Skrodzki, Russian, Nemec and Hoff, Ltd. (Goldstine), and Andrew was represented
     by Janice Boback of Anderson & Boback, LLC. On October 10, 2013, contemnor
     Laura Holwell filed her appearance as Andrew’s counsel, and the trial court granted
     Boback leave to withdraw. Before withdrawing, Boback had moved to disqualify
     Goldstine. The disqualification motion alleged that Goldstine had improperly
     ordered Christine to provide it with Andrew’s mail that arrived at the marital home
     and that Goldstine had opened and viewed the mail. The trial court ultimately
     disqualified Goldstine, and Holwell billed Andrew $37,094.49 for her work on the
     disqualification matter.

¶4       On March 10, 2014, the Law Offices of Edward R. Jaquays (Jaquays) appeared
     on behalf of Christine, and on June 6, 2014, Howard LeVine of LeVine,
     Wittenberg, Shugan, and Schatz, Ltd., appeared on behalf of Andrew. On June 12,
     2014, Christine filed a petition for interim attorney fees, which she amended on
     June 20, 2014. In the amended petition, Christine stated that she had paid Jaquays
     an initial retainer of $5000 and had an outstanding balance with him of $27,142.60.
     She argued that she lacked sufficient funds to pay any additional fees beyond the
     retainer, and she requested that the court, pursuant to the “leveling of the playing
     field” rules of the Act, order Andrew to pay her fees. Alternatively, if the court
     determined that Andrew lacked the ability to pay her attorney fees, Christine
     requested that the court order disgorgement of the necessary amount from the
     money that Andrew had already paid to Holwell. Andrew also filed a petition for
     prospective attorney fees, contending that, although he was employed, he did not
     have sufficient funds to pay his attorney fees. On June 20, 2014, Holwell moved to
     withdraw as Andrew’s counsel. The court granted the motion but retained
     jurisdiction over Holwell pending resolution of the disgorgement issue.

¶5       At the hearing on the petition for interim attorney fees, the parties stipulated to
     the attorneys’ rates and that the work performed by the attorneys was reasonable




                                              -2­
     and necessary. Copies of invoices entered into evidence at the hearing showed that
     all of the money Holwell had received was for work already performed. Andrew
     still owed $17,500.38 to Holwell and $26,000 to LeVine. Additionally, Holwell
     testified that she was holding $13,000 that Andrew had previously paid to Boback
     and that Boback had then paid to Holwell, as there was a dispute as to who owned
     the money.

¶6       On September 29, 2014, the court entered an order finding that both parties
     lacked an ability to pay reasonable attorney fees. The court found that the total
     attorney fees paid by Andrew were $100,022.27, with $66,382.28 going to
     Holwell, $10,000 to LeVine, and $23,639.99 to Boback. Christine had paid her
     attorneys $18,117.04, with $5000 going to Jaquays and $13,117.04 going to
     Goldstine. The court thus found that $118,139.31 had been paid to date, and to
     “level the playing field,” each party should have $59,069.65 for attorney fees. In
     order to achieve parity, the court found that it was necessary to order Holwell to
     disgorge $40,952.61. Accordingly, the court ordered Holwell to tender $40,952.61
     in fees to Jaquays with 14 days.

¶7       After more than 14 days had passed and Holwell had not turned over the funds,
     Christine moved to have Holwell held in indirect civil contempt. Holwell requested
     to be held in friendly contempt of court so that she could appeal pursuant to Illinois
     Supreme Court Rule 304(b)(5) (eff. Feb. 26, 2010). On December 18, 2014, the
     court entered an order finding Holwell in friendly contempt of court. Christine later
     filed a motion to clarify the court’s contempt finding. Christine pointed out that,
     pursuant to Rule 304(b)(5), only contempt orders that impose a penalty are
     immediately appealable. Accordingly, Christine asked the court to impose a
     monetary or other penalty on Holwell. At the hearing on Christine’s motion,
     Holwell explained to the court that she was not willfully disobeying its order but
     that she did not have $40,000 to turn over. The court subsequently vacated its
     December 18, 2014, finding of friendly contempt, held Holwell in indirect civil
     contempt, charged her with a $10 per day penalty for each day that she did not pay
     the disgorgement, and sentenced her to an indeterminate amount of time in the Will
     County adult detention facility, not to exceed 179 days. The court stayed Holwell’s
     sentence for 30 days to give her time to file an appeal. The court stated that Holwell
     could purge herself of the contempt order by paying $40,952.61 to Jaquays by
     January 21, 2015. At a hearing on January 21, 2015, Holwell reiterated to the court




                                             -3­
     that she did not have the money but explained that she was making arrangements to
     borrow it. The court reaffirmed its contempt finding and penalty, and Holwell
     appealed to the Appellate Court, Third District.

¶8       Holwell raised several issues on appeal. Holwell argued that the trial court erred
     in (1) ordering disgorgement without making a specific finding that Christine
     lacked the ability to pay, (2) finding that the disgorgement order was a judgment
     because disgorgement orders are temporary advances against the marital estate, and
     (3) holding Holwell in indirect civil contempt without notice and a hearing and
     without inquiring into Holwell’s ability to pay. After the Appellate Court, First
     District, issued its opinion in In re Marriage of Altman, 2016 IL App (1st) 143076,
     which held that earned fees are not subject to disgorgement, Holwell filed a
     supplemental brief arguing that the court’s disgorgement order was in error because
     the entirety of the $40,952.61 ordered disgorged was for fees that had already been
     earned.

¶9       The appellate court reversed the disgorgement order. The court first held that,
     contrary to Holwell’s claim, the trial court had made a specific finding that neither
     party had the ability to pay attorney fees. 2017 IL App (3d) 150101, ¶ 15. The court
     then reviewed the evidence from the hearing on attorney fees and concluded that
     the court had not abused its discretion in determining that neither party had the
     ability to pay. Id. ¶¶ 18-21. The court agreed with Holwell, however, that the court
     had erred in ordering disgorgement of fees that were paid to Holwell for services
     already rendered. The court determined that the relevant question is what the word
     “available” means in section 501(c-1)(3), when it states that trial courts may “enter
     an order that allocates available funds for each party’s counsel, including retainers
     or interim payments, or both, previously paid” (750 ILCS 5/501(c-1)(3) (West
     2014)). 2017 IL App (3d) 150101, ¶ 25. The court noted that there was a split in the
     appellate court on this issue. Id. ¶ 31. In In re Marriage of Squire, 2015 IL App (2d)
150271, the Second District held that retainers or interim payments may be
     disgorged whether or not they had been earned by the attorney. According to the
     Second District, “available” in section 501(c-1)(3) simply means that the funds
     “exist somewhere.” Id. ¶ 22. The First District rejected this view in Altman, 2016
IL App (1st) 143076. According to the First District, “available” should be
     construed to mean those funds that have not yet been earned. Id. ¶ 36. In the case
     before us, the Third District determined that Altman expressed the correct




                                             -4­
       interpretation of section 501(c-1)(3). 2017 IL App (3d) 150101, ¶ 31. Accordingly,
       since the parties had stipulated that Holwell’s fees were reasonable and necessary,
       and there was no question that the fees that the court ordered disgorged had all been
       earned by Holwell, the appellate court held that the trial court’s disgorgement order
       must be reversed. Id. ¶ 34. Because it held the disgorgement order invalid, the court
       reversed the contempt finding against Holwell. Id. ¶ 36.

¶ 10        This court allowed Christine’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
       Mar. 15, 2016). This court also allowed the Illinois State Bar Association and the
       Illinois Chapter of the American Academy of Matrimonial Lawyers to file a joint
       brief amici curiae in support of Holwell.


¶ 11                                             ANALYSIS

¶ 12       Christine raises two issues on appeal. First, Christine argues that the appellate
       court erred in holding that earned fees are not available for disgorgement under the
       Act. Second, Christine contends that the appellate court erred in vacating the
       contempt finding against Holwell. According to Christine, Holwell was not
       engaging in a good-faith attempt to appeal the trial court’s contempt finding. The
       second issue was not raised in Christine’s petition for leave to appeal and is thus
       forfeited. See Crossroads Ford Truck Sales, Inc. v. Sterling Truck Corp., 2011 IL
111611, ¶ 62. Accordingly, we will confine our analysis to whether the
       disgorgement order was proper. 1

¶ 13       The issue before us is one of statutory construction, and the principles guiding
       our review are familiar. The primary goal of statutory construction, to which all
       other rules are subordinate, is to ascertain and give effect to the intention of the
       legislature. Jackson v. Board of Election Commissioners, 2012 IL 111928, ¶ 48.
       The best indication of legislative intent is the statutory language, which must be
       given its plain and ordinary meaning. Metropolitan Life Insurance Co. v. Hamer,

           1
             As an alternative basis for affirming the appellate court’s judgment, Holwell argues that the
       trial court abused its discretion in finding that neither party had the ability to pay attorney fees.
       However, given that we allowed the petition for leave to appeal to resolve the conflict in the
       appellate court over whether earned fees are subject to disgorgement, and we agree with Holwell
       that her earned fees were not subject to disgorgement, we see no need to address this issue.




                                                      -5­
       2013 IL 114234, ¶ 18. It is improper for a court to depart from the plain statutory
       language by reading into the statute exceptions, limitations, or conditions that
       conflict with the clearly expressed legislative intent. Id. Words and phrases should
       not be viewed in isolation but should be considered in light of other relevant
       provisions of the statute. Midstate Siding & Window Co. v. Rogers, 204 Ill. 2d 314,
       320 (2003). Further, each word, clause, and sentence of a statute must be given a
       reasonable construction, if possible, and should not be rendered superfluous.
       Prazen v. Shoop, 2013 IL 115035, ¶ 21. Where statutory language is clear and
       unambiguous, it will be given effect without resort to other aids of construction.
       Kunkel v. Walton, 179 Ill. 2d 519, 534 (1997). If the meaning of an enactment is
       unclear from the statutory language, the court may consider the purpose behind the
       law and the evils the law was designed to remedy. Gruszeczka v. Illinois Workers’
       Compensation Comm’n, 2013 IL 114212, ¶ 12. A statute is ambiguous when it is
       capable of being understood by reasonably well-informed persons in two or more
       different senses. Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d 433, 440
       (2010). In determining legislative intent, we may also consider the consequences
       that would result from construing the statute one way or the other, and in doing so,
       we presume that the legislature did not intend absurd, inconvenient, or unjust
       consequences. Id. at 441. Our review is de novo. In re Marriage of Heroy, 2017 IL
120205, ¶ 13.

¶ 14      The relevant statute—section 501(c-1)(3) of the Marriage and Dissolution of
       Marriage Act—was enacted as part of the “leveling of the playing field
       amendments,” which became effective on June 1, 1997. See In re Marriage of
       Earlywine, 2013 IL 114779, ¶ 21. This section provides as follows:

          “In any proceeding under this subsection (c-1), the court (or hearing officer)
          shall assess an interim award against an opposing party in an amount necessary
          to enable the petitioning party to participate adequately in the litigation, upon
          findings that the party from whom attorney’s fees and costs are sought has the
          financial ability to pay reasonable amounts and that the party seeking attorney’s
          fees and costs lacks sufficient access to assets or income to pay reasonable
          amounts. In determining an award, the court shall consider whether adequate
          participation in the litigation requires expenditure of more fees and costs for a
          party that is not in control of assets or relevant information. Except for good
          cause shown, an interim award shall not be less than payments made or




                                              -6­
          reasonably expected to be made to the counsel for the other party. If the court
          finds that both parties lack financial ability or access to assets or income for
          reasonable attorney’s fees and costs, the court (or hearing officer) shall enter an
          order that allocates available funds for each party’s counsel, including retainers
          or interim payments, or both, previously paid, in a manner that achieves
          substantial parity between the parties.” 750 ILCS 5/501(c-1)(3) (West 2014).

       The statute does not use the term “disgorgement.” The term was adopted by courts
       to describe the process whereby a court orders an attorney to turn over previously
       paid interim fees or retainers. As this court explained in Earlywine, the purpose of
       the “leveling of the playing field” amendments was to “ ‘equaliz[e] the parties’
       litigation resources where it is shown that one party can pay and the other cannot.’ ”
       Earlywine, 2013 IL 114779, ¶ 26 (quoting In re Marriage of Beyer, 324 Ill. App. 3d
305, 315 (2001)). The legislature was addressing the problem of one party using his
       or her greater control of assets as a tool, making it more difficult for the
       disadvantaged spouse to participate equally in the litigation. Id.

¶ 15       We discuss first this court’s decision in Earlywine. The Second District in
       Squire believed that Earlywine settles the question before the court, while the First
       and Third Districts did not believe that Earlywine spoke to it. Thus, we will first
       consider whether Earlywine settles this question because, if so, we need go no
       further. In Earlywine, this court considered whether an advance payment retainer
       was subject to disgorgement under section 501(c-1)(3). In that case, the petitioner
       husband had paid his attorney by way of an advance payment retainer. Upon
       finding that neither party had the ability to pay attorney fees, the trial court ordered
       that $4000 be disgorged from the husband’s attorney, Thomas James. Id. ¶ 5. James
       then asked to be held in friendly contempt. Id. ¶ 9. The court agreed, held James in
       friendly contempt, and fined him $50. Id. James appealed, contending that advance
       payment retainers are not subject to disgorgement because they become the
       property of the attorney upon payment. The appellate court affirmed, explaining
       that (1) section 501(c-1)(3) simply used the term “retainers” and did not limit the
       type of retainers to which it applied and (2) allowing a party to avoid disgorgement
       through the use of an advance payment retainer would defeat the purpose of the
       leveling of the playing field amendments. Id. ¶ 10. This court affirmed the appellate
       court.




                                                -7­
¶ 16        This court first discussed the different types of retainers that are allowed in
       Illinois. The first is the “general” retainer, which is paid to secure a lawyer’s
       availability during a specified time or for a specified matter. It becomes the
       lawyer’s property upon payment. Id. ¶ 15. The second type is the security retainer.
       A security retainer is held in a client trust account and remains the property of the
       client until the attorney applies it to charges for services rendered. Id. The third type
       of retainer is the advance payment retainer, which was first recognized by this court
       in Dowling v. Chicago Options Associates, Inc., 226 Ill. 2d 277 (2007). Earlywine,
       2013 IL 114779, ¶ 15. This type of retainer is a present payment for a commitment
       to provide legal services in the future. Id. ¶ 16. Unlike a security retainer, the funds
       become the attorney’s property immediately upon payment and must be deposited
       in the lawyer’s general account. Id. As with a security retainer, however, the lawyer
       has an ethical obligation to refund to the client any portion of the retainer that is
       neither earned nor required for expenses. Ill. R. Prof’l Conduct (2010) R. 1.15(c)(4)
       (eff. Jan. 1, 2010). Earlywine noted that Dowling had explained that advance
       payment retainers should be used sparingly and only to accomplish a purpose that
       cannot be accomplished with a security retainer. Earlywine, 2013 IL 114779, ¶ 17.
       Dowling had explained that examples of the appropriate use of an advance payment
       retainer are those situations in which a client may have trouble hiring counsel
       unless he can shield the attorney fees from claims by his or her creditors. Id. ¶ 18. A
       security retainer leaves funds in the client’s name, thus subjecting them to claims
       by creditors. Examples of appropriate situations for an advance payment retainer
       would be those of “a debtor [who] hired counsel to represent him in proceedings
       against a judgment creditor; a criminal defendant whose property remains subject
       to forfeiture; and a debtor in a bankruptcy case.” Id. In Earlywine, James argued
       that similar policy concerns should allow parties in dissolution proceedings to
       shield attorney fees from being turned over to opposing counsel. Id. ¶ 20. This court
       disagreed.

¶ 17       First, this court noted that section 501(c-1) used the general word “retainers”
       and did not place any qualifications on the types of retainers that could be
       disgorged. Id. ¶ 25. This court then considered the policy underlying the leveling of
       the playing field amendments. This court explained that allowing advance payment
       retainers to be used in the manner suggested by James would undermine the
       purpose of the amendments. Id. ¶ 27. It was obvious that the retainer in Earlywine
       was set up specifically to circumvent the leveling of the playing field rules. Id.



                                                 -8­
       Accepting James’s argument would have meant that avoiding the application of the
       rules was as simple as putting the funds in an advance payment retainer. Id. Thus,
       the rules would no longer prevent an economically advantaged spouse from gaining
       an unfair advantage over the other spouse. Id. The policy concerns expressed in
       Dowling are simply not present in dissolution cases. Id. ¶ 28. Thus, this court held
       that advance payment retainers must be subject to disgorgement in order to avoid
       “defeat[ing] the express purpose of the Act and render[ing] the ‘leveling of the
       playing field’ provisions powerless.” Id. ¶ 29.

¶ 18       As noted, the Second District in Squire believed that Earlywine largely settled
       the question before the court by holding that advance payment retainers are subject
       to disgorgement. Squire, 2015 IL App (2d) 150271, ¶ 22. Advance payment
       retainers become the property of the attorney upon payment, and therefore a trial
       court can order an attorney to disgorge funds that belong to him or her. Id. Earned
       fees are also the property of the attorney, and therefore, pursuant to Earlywine, they
       may also be disgorged. Id. We do not believe that the issue is that simple. First, the
       main takeaway from Earlywine is that advance payment retainers should not be
       used in dissolution cases when the purpose of the retainer is to block the other
       spouse’s access to funds for attorney fees. As this court explained, advance
       payment retainers are appropriate only in special circumstances, and circumventing
       the leveling of the playing field rules and blocking the other spouse’s access to
       funds for attorney fees are not the special circumstances that this court had in mind.
       Earlywine, 2013 IL 114779, ¶¶ 27-29. Second, although Earlywine stands for the
       general proposition that an advance payment retainer is subject to disgorgement,
       there was no argument or discussion in that case about what portion of the retainer
       had been earned. As the appellate court pointed out, although an advance payment
       retainer becomes the property of the attorney upon payment, the attorney still has to
       earn the retainer and must refund any unearned portion to the client. 2017 IL App
       (3d) 150101, ¶¶ 28-30. No issue was raised in Earlywine regarding what portion of
       the advance payment retainer was earned. Rather, Earlywine merely addressed the
       general question of whether section 501(c-1)(3)’s reference to retainers includes
       advance payment retainers. Thus, we do not believe that Earlywine answers the
       question before the court today.

¶ 19       The first court to consider the precise issue of whether earned fees are subject to
       disgorgement was the Second District in Squire, 2015 IL App (2d) 150271. In that




                                                -9­
       case, the petitioner husband filed a petition for dissolution of marriage in 2013 and,
       in June 2014, petitioned for interim and prospective attorney fees. Id. ¶ 2. The
       petitioner alleged that he lacked funds to pay his attorney fees, while the respondent
       had access to significant funds to pay her lawyers. Id. By the time of the hearing on
       contribution, the petitioner had paid his attorneys $2500, but owed them
       approximately $53,000. Id. ¶ 3. The respondent was unemployed but had borrowed
       approximately $130,000 from her mother to pay her attorneys. Approximately
       $10,000 of this amount went to her previous attorney, and the rest was paid to her
       current attorneys (the Stogsdill Law Firm (Stogsdill)) as a retainer. Id. ¶ 4. Stogsdill
       argued that it had already earned the entire retainer and deposited it in its general
       account and thus it was not subject to disgorgement. Id. ¶ 5. The court granted the
       interim fee petition. The court ordered Stogsdill to pay petitioner’s counsel $60,000
       within 14 days. Id. ¶ 6. The court explained that, pursuant to this court’s decision in
       Earlywine, 2013 IL 114779, it did not matter that the retainer had already become
       Stogsdill’s property. Squire, 2015 IL App (2d) 150271, ¶ 6. The trial court held
       Stogsdill in friendly contempt of court, ordered it to pay the $60,000 by March 19,
       2015, and imposed a fine of $100 per day for each day that Stogsdill refused to pay.
       Id. ¶ 7.

¶ 20       On appeal, Stogsdill argued that it could not be required to turn over fees that it
       had already earned. Section 501(c-1)(3) refers to “available” funds being subject to
       disgorgement, and Stogsdill argued that funds that have been earned by the attorney
       and have become the attorney’s property are no longer “available.” Id. ¶ 9. The
       appellate court rejected Stogsdill’s argument. The court’s decision was based
       largely on this court’s decision in Earlywine, which held that advance payment
       retainers are subject to disgorgement. The court noted that an advance payment
       retainer, in contrast to a security retainer, becomes the attorney’s property upon
       payment and is to be deposited in the attorney’s general account. Id. ¶¶ 17, 22.
       Thus, it could not be correct that funds that are the property of the attorney are not
       subject to disgorgement. Id. ¶ 22. The court also believed that Stogsdill’s position
       would frustrate the purposes of the statute because an attorney could block the other
       side’s access to fees by filing voluminous pleadings and motions early in the case,
       thus earning the retainer, while leaving the other spouse with insufficient funds to
       respond properly. Id. ¶ 21. Accordingly, the Second District concluded that the
       word “available” in section 501(c-1)(3) must simply mean that the funds “exist
       somewhere.” Id. ¶ 22.



                                                - 10 ­
¶ 21       In Altman, the First District rejected the Second District’s interpretation. In that
       case, the wife petitioned for a dissolution of marriage. Altman, 2016 IL App (1st)
143076, ¶ 2. She was represented by Bradford & Gordon, LLC (Bradford). Id. ¶ 3.
       The respondent husband was initially represented by Scott Tzinberg, who was
       eventually granted leave to withdraw. Id. Tzinberg was replaced by Stephen
       Gerage, who also later withdrew from the case. Id. Following Gerage’s withdrawal,
       the respondent proceeded pro se. Id. Nine months into the litigation, the petitioner
       sought interim attorney fees of $36,864.30 for fees already incurred and $25,000
       for prospective fees and costs. Id. ¶ 8. By the time that the petitioner later filed an
       amended petition for fees, she alleged that she had incurred fees of $63,598.68 and
       had paid only $9500. Id. Thus, she still owed her attorneys $54,098.68. Id. The
       petitioner requested that the respondent pay her fees or, in the alternative, that the
       court order Gerage to disgorge sums that he had been previously paid. Id.

¶ 22       Following a hearing, the trial court determined that neither party had sufficient
       access to assets or income to pay attorney fees and that the leveling of the playing
       field provisions of the Act should be applied. Id. ¶ 10. As part of its order allocating
       funds for attorney fees, the court found that it would be necessary to order Gerage
       to disgorge $16,000 in fees that he had earned and that this amount needed to be
       turned over to Bradford within seven days. Id. Gerage failed to turn the money
       over, was held in contempt of court, and appealed. Id. ¶ 11.

¶ 23        On appeal, Gerage argued, inter alia, that the disgorgement order was improper
       because he had earned the funds and deposited them into his general operating
       account. Gerage argued that the legislature’s use of the term “available” in section
       501(c-1)(3) must mean that some funds are “unavailable” and this should include
       funds that an attorney has earned. Id. ¶ 27. The First District reviewed the Second
       District’s decision in Squire and stated that, if “leveling the playing field” were the
       only consideration, it would be inclined to agree with Squire. Id. ¶ 33.
       Nevertheless, the court held that it could not ignore the legislature’s use of the word
       “available” and that it would be a “tortured reading of the statute to say that even
       though the firm has earned the fees, paid itself (as it was entitled to do), and used
       that income to pay salaries, overhead, and litigation expenses for items such as
       experts and court reporters, it can nonetheless be required to refund those fees, not
       to its client, but to a third party.” Id. The court noted that Squire had not discussed
       the significant policy concerns in holding that earned fees are subject to




                                                - 11 ­
       disgorgement. Id. ¶ 34. The court believed that small firms and solo practitioners
       could face significant financial hardships when attempting to comply with
       disgorgement orders, particularly when the fees have been earned over several
       months and transferred in and out of their operating accounts. Id. The court noted
       that such concerns were exacerbated in cases such as the one before it where a party
       delays filing the fee petition. Id. The court further noted that, logically, the Squire
       interpretation means that a lawyer who had withdrawn from the case could be
       called upon months or even years later to write a check to the opposing party’s
       counsel, as the funds still “exist somewhere.” Id. ¶ 35. The court stated that it
       would not construe the statute as allowing such absurd results. Id. The court
       acknowledged that it was addressing interim fee awards and that accounts may be
       “trued up” when a final dissolution judgment is entered. Id. ¶ 36. However, the
       court explained that, because disgorgement is ordered upon a finding that neither
       party is able to pay attorney fees, it is not realistic to assume that the attorneys will
       ever be paid. Id. The court did not believe that the legislature intended that the
       “financial burden of leveling the playing field should be borne, in substantial part,
       by lawyers who must refund, under pain of contempt, fees they have earned.” Id.
       The court thus reversed both the trial court’s order and the contempt order. Id.

¶ 24       In the present case, the Third District considered the interpretations set forth in
       Squire and Altman and determined that Altman was correct. 2017 IL App (3d)
150101, ¶ 31. The court held that “the most reasonable interpretation of the term
       ‘available funds,’ as that term relates to previously paid ‘retainers or interim
       payments’ to an attorney as used in section 501(c-1)(3) of the Act, are those funds
       that are currently being held for a client that have not yet been earned by the
       attorney at the time the attorney is given notice of the petition for interim attorney
       fees and would be ‘available’ to be returned to the client if the attorney were to
       immediately cease services.” Id. ¶ 25. The court did not believe that this court’s
       decision in Earlywine, which held that advance payment retainers are subject to
       disgorgement, answered the question before the court. The court explained that,
       even though an advance payment retainer becomes the property of the attorney
       upon receipt, the attorney still has an obligation to refund to the client any unearned
       portion of the retainer. Id. ¶ 28. The court noted that the Squire court had failed to
       discuss an attorney’s obligation to refund any unearned portion of an advance
       payment retainer to the client. Id. ¶ 32. As noted in the quoted passage above,
       however, the Third District added a wrinkle to the test adopted by Altman. Altman



                                                - 12 ­
       held that earned fees were not subject to disgorgement, whereas here the Third
       District held that only fees that had been earned prior to the filing of the petition for
       interim fees were exempt from disgorgement. Id. ¶¶ 23, 25, 34. The court adopted
       this position by analogy to section 510(a) of the Act (750 ILCS 5/510(a) (West
       2014)), which provides that judgments regarding maintenance or support
       obligations may be modified only as to “installments accruing subsequent to due
       notice by the moving party of the filing of the motion for modification.” (Internal
       quotation marks omitted.) 2017 IL App (3d) 150101, ¶ 23. The court ultimately
       determined that, because all of Holwell’s fees were earned prior to her receiving
       notice of the petition for interim fees, there were no funds available to be disgorged.
       Id. ¶ 34. Accordingly, the court reversed both the trial court’s disgorgement order
       and its contempt order. Id. ¶¶ 34, 36.

¶ 25       We agree with the appellate court that the relevant question is what it means for
       funds to be “available” under section 501(c-1)(3). The legislature did not merely
       say that retainers and interim payments were subject to disgorgement. Rather, it
       stated that those funds must also be “available.” As the appellate court has noted,
       this implies that some funds are “unavailable.” Id. ¶ 25; Altman, 2016 IL App (1st)
143076, ¶ 33. We must give each word in the statute a reasonable construction, if
       possible, and no word should be rendered superfluous. Prazen, 2013 IL 115035,
       ¶ 21. The legislature could have easily said that all funds that had been paid to an
       attorney are subject to disgorgement, but the legislature instead chose to use the
       modifier “available.”

¶ 26       “Available” means “such as may be availed of: capable of use for the
       accomplishment of a purpose: immediately utilizable” or “that is accessible or may
       be obtained: personally obtainable.” Webster’s Third New International Dictionary
       150 (1993). As used in section 501(c-1)(3), the appellate court has defined
       “available funds” three different ways. In Squire, the Second District determined
       that it meant simply that the funds “exist somewhere.” Squire, 2015 IL App (2d)
150271, ¶ 22. In Altman, the First District concluded that only funds that have not
       yet been earned by the attorney are “available”: “funds earned by and paid to a
       party’s lawyer in the normal course of representation for past services rendered are
       not ‘available funds’ within the meaning of section 501(c-1)(3).” Altman, 2016 IL
       App (1st) 143076, ¶ 36. Finally, in the present case, the Third District held that
       “available funds” are “those funds that are currently being held for a client that




                                                - 13 ­
       have not yet been earned by the attorney at the time the attorney is given notice of
       the petition for interim attorney fees and would be ‘available’ to be returned to the
       client if the attorney were to immediately cease services.” 2017 IL App (3d)
150101, ¶ 25.

¶ 27       For several reasons, we believe that Altman represents the correct
       interpretation. For one thing, it is consistent with the plain meaning of the term
       “available.” It is difficult to see how an interim payment or retainer that has been
       earned by the attorney is nevertheless “available.” Once an attorney has used up a
       retainer, there is clearly no longer an available retainer. Indeed, there is no longer
       even a retainer. If there is no retainer “available” as between the attorney and the
       client, it is difficult to see how one can be available to third parties. Christine relies
       on the statute’s inclusion of “interim payments,” and Christine contends that a
       “payment” is the discharge of a debt or liability by the delivery or money or other
       value. Thus, Christine suggests that an “interim payment” will always be for an
       amount that the lawyer has already earned. “Payment,” however, can also mean
       more generally “the act of paying or giving compensation.” Webster’s Third New
       International Dictionary 1659 (1993). The statute defines “interim attorney’s fees
       and costs” as including “reasonable fees and costs either already incurred or to be
       incurred.” (Emphasis added.) 750 ILCS 5/501(c-1) (West 2014). Moreover, the
       phrase “previously paid” in section 501(c-1)(3) also modifies the term “retainers,”
       which means that the legislature is clearly using the term “paid” as including sums
       that the attorney has not yet earned.

¶ 28       We acknowledge that, when the meaning of a legislative enactment is unclear,
       the court may consider the purpose behind the law and the evils the law was
       designed to remedy. Gruszeczka, 2013 IL 114212, ¶ 12. As we set forth above, the
       purpose of the “leveling of the playing field” amendments was to “ ‘equaliz[e] the
       parties’ litigation resources where it is shown that one party can pay and the other
       cannot.’ ” Earlywine, 2013 IL 114779, ¶ 26 (quoting Beyer, 324 Ill. App. 3d at
       315). If this were the only consideration, we would be inclined to hold that all
       retainers and interim payments were subject to disgorgement, regardless of whether
       they had been earned by the attorney. It will obviously be much easier for the trial
       court to equalize the parties’ position if the entire amount of all interim payments
       and retainers is considered available.




                                                 - 14 ­
¶ 29        Nevertheless, we must also consider the consequences that would result from
       construing the statute one way or the other, and in doing so, we presume that the
       legislature did not intend absurd, inconvenient, or unjust consequences. Solon, 236
Ill. 2d at 441. As the First and Third Districts have noted, the consequences of
       holding that earned fees are subject to disgorgement can be severe, and such a
       holding could very easily lead to absurd, inconvenient, and unjust consequences.
       We must presume that this was not the legislature’s intent. As the appellate court
       explained in Altman:

          “It is not speculation to predict that some lawyers, particularly solo
          practitioners and those in small law firms, may be unable to comply with orders
          to disgorge funds that they have earned over several months and that have been
          transferred into (and out of) their operating accounts, at least not without
          serious financial hardship.” Altman, 2016 IL App (1st) 143076, ¶ 34.

       The court further noted that lawyers who have already been granted leave to
       withdraw from the case could be called upon months or years later to write a check
       to opposing party’s counsel. Id. ¶ 35. In the present case, the Third District cited
       with approval Altman’s statement that it was not the legislature’s intent that “ ‘the
       financial burden of leveling the playing field should be borne, in substantial part, by
       lawyers who must refund, under pain of contempt, fees they have earned.’ ” 2017
IL App (3d) 150101, ¶ 33 (quoting Altman, 2016 IL App (1st) 143076, ¶ 36). As
       Holwell has argued, if this court were to hold that earned fees are subject to
       disgorgement, then “Illinois attorneys must question whether they should utilize
       the fees they have rightfully earned to run their businesses, or hoard the funds for
       fear of disgorgement and place their businesses at risk.”

¶ 30       Amici have identified further policy concerns that would arise if earned fees
       were subject to disgorgement. First, it would mean that Illinois divorce lawyers pay
       themselves at their own risk. Illinois Rule of Professional Conduct 1.15(c) (eff. July
       1, 2015) allows attorneys to withdraw money from a client trust account as fees are
       earned and expenses incurred. If an attorney used this money as he or she was
       entitled to do, then he or she would have to have a backup plan—either sufficient
       cash reserves or a line of credit—if later ordered to comply with a disgorgement
       order. Attorneys practicing in other areas do not act at their own risk when they pay
       themselves fees they have rightfully earned. Second, the Act does not state what




                                               - 15 ­
       defenses an attorney has to a disgorgement order. Here, Holwell told the trial court
       that she did not have the money, and no hearing was held on the matter. Rather,
       Christine’s attorney proceeded immediately with a citation to discover assets and
       froze Holwell’s bank accounts. 2 These concerns are serious, especially given that
       the Act contemplates that proceedings relating to interim attorney fees and costs be
       conducted in summary fashion. 750 ILCS 5/501(c-1)(1) (West 2014). Third, most
       people’s wealth is typically concentrated in their homes and retirement accounts.
       The appellate court held that a party cannot be required to sell real estate to pay
       attorney fees (2017 IL App (3d) 150101, ¶ 20), and both the Third District in the
       present case and the First District in Altman held that retirement accounts cannot be
       considered when assessing a party’s ability to pay fees. Id. ¶ 19; Altman, 2016 IL
       App (1st) 143076, ¶¶ 22-25. This would mean that the parties are able to maintain
       their wealth, while attorneys must forfeit their own property to allow the parties to
       keep litigating. Fourth, construing section 501(c-1)(3) to mean that lawyers must
       forfeit their own property raises due process concerns. 3

¶ 31       We agree with the appellate court, amici, and Holwell that these concerns are
       substantial. Picture the case of a solo practitioner who earns $60,000 during the first
       year of representing a party in a contentious dissolution proceeding and applies
       those funds to overhead and operating expenses in the normal course of business.
       Holding that such funds are available for disgorgement would mean that the
       attorney could be ordered to pay all of that money in a lump sum to another party’s
       counsel years later, despite the fact that the funds belonged to the attorney and he or
       she had used them in a way that he or she had every legal right to do. And if the
       attorney does not comply, he or she can be held in contempt and jailed. The present
       case shows that such concerns are not merely theoretical. Holwell represented
       Andrew for eight months and then was granted leave to withdraw. During this


           2
              The parties disagreed over whether a disgorgement order is an enforceable judgment, and the
       trial court ruled that it was.
             3
              Although this court has not had occasion to address the due process implications of section
       501(c-1)(3)’s disgorgement provisions, the appellate court upheld this section under facial
       substantive and procedural due process challenges in Kaufman, Litwin & Feinstein v. Edgar, 301 Ill.
       App. 3d 826, 835-37 (1998). That court cautioned, however, that its rejection of a facial challenge
       did not preclude a finding that, in certain circumstances, the statute was being unconstitutionally
       applied. Id. at 836.




                                                     - 16 ­
       period, Holwell earned over $50,000. The trial court later ordered her to turn over
       $40,952.61 to Christine’s counsel. Holwell did not turn the money over, and she
       explained to the court that she was not willfully disobeying its order but that she did
       not have the money. The court held her in indirect civil contempt, fined her, and
       sentenced her to jail. Moreover, Christine’s attorney immediately put a freeze on
       Holwell’s bank accounts and issued a citation to discover assets against her. If this
       was the way that the legislature intended the statute to work, and if this is the type
       of result that the legislature intended, then the legislature needs to say so explicitly
       in the statute. We are not going to construe the statute in a way that leads to absurd,
       unjust, or inconvenient results. See Solon, 236 Ill. 2d at 441.

¶ 32       Christine points out that construing the statute the other way could also lead to
       inequities and absurd results. Christine points out that one spouse may engage in a
       “scorched earth” campaign of liquidating the marital assets and using the money to
       pay his or her attorney. While this is indeed a concern, Holwell points out that the
       disadvantaged spouse has some remedies available, including (1) filing the petition
       for interim attorney fees at the beginning of the case and (2) seeking a preliminary
       injunction or temporary restraining order under section 501(a)(2)(i) (750 ILCS
       5/501(a)(2)(i) (West 2014)) (allowing parties to seek a temporary restraining order
       or preliminary injunction “restraining any person from transferring, encumbering,
       concealing or otherwise disposing of any property except in the usual course of
       business or for the necessities of life”). By contrast, the Act provides no remedy for
       an attorney who is ordered to turn over money that the attorney no longer has.

¶ 33       The other interpretation of “available” was that set forth by the Second District
       in Squire. The Second District defined “available” as meaning that the funds “exist
       somewhere.” Squire, 2015 IL App (2d) 150271, ¶ 22. It is impossible to know what
       Squire even meant with this definition. Altman assumed that the Second District
       meant that it does not matter whether the attorney has already spent the funds
       because, even then, the funds “exist somewhere.” See Altman, 2016 IL App (1st)
143076, ¶ 33. Amici read Squire the same way and argue that it would be unfair to
       say that funds that “exist” in the hands of third parties they have been paid to are
       nevertheless “available” to Holwell to turn over to other attorneys. This is certainly
       a fair and reasonable reading of Squire, given that the Second District put no limit
       on the term “somewhere.” This definition would seem directly contrary to the plain
       meaning of “available,” as the funds would no longer be accessible, obtainable, or




                                                - 17 ­
       immediately utilizable. In fairness to the Second District, however, it is possible
       that by “exist somewhere” it meant that the funds existed somewhere within the
       attorney’s control. But this is problematic too, as once the funds are deposited in the
       lawyer’s general account and comingled with fees from other cases, it would not be
       possible to say which funds are from which fees. The Squire court might also have
       meant that “exist somewhere” simply means that the lawyer has the financial
       ability to turn over the amount ordered disgorged, but this would impose a much
       greater burden on small firms and solo practitioners. Whatever Squire meant by
       “exist somewhere,” the court’s interpretation was driven largely by its belief that
       Earlywine settled this question. We have determined that Earlywine did not speak
       to the question before the court today, and thus Squire’s analysis is of limited
       relevance. We disagree with the Squire court’s interpretation, and we hereby
       overrule that decision.

¶ 34       As we noted above, the appellate court in the present case modified Altman’s
       rule that earned fees are not subject to disgorgement. The Third District held that
       available funds are those funds that are being held for a client and that have not yet
       been earned by the attorney at the time the attorney receives notice of the petition
       for interim fees. 2017 IL App (3d) 150101, ¶ 25. The Third District adopted this
       test by analogy to section 510(a) of the Act (750 ILCS 5/510(a) (West 2014)),
       which provides that judgments for maintenance or support obligations may be
       modified only as to “installments accruing subsequent to due notice by the moving
       party of the filing of the motion for modification.” (Internal quotation marks
       omitted.) 2017 IL App (3d) 150101, ¶ 23. The policy reasons for the Third
       District’s holding are obvious: once an attorney receives notice of a fee petition, the
       attorney will have an incentive to earn his or her fees as quickly as possible, thus
       rendering them unavailable to be disgorged. Nevertheless, we must keep in mind
       that the primary goal of statutory construction is to ascertain and give effect to the
       intention of the legislature. Jackson, 2012 IL 111928, ¶ 48. It is impossible to
       believe that, if the legislature meant something as technical and specific as that
       “available funds” means “fees that have not been earned by an attorney prior to
       receiving due notice of a petition for interim attorney fees,” it would not have said
       this in the statute. Moreover, section 510(a) shows that when the legislature means
       something like this, it says so explicitly. We stated above that we believe that the
       legislature needs to take another look at this statute. If the Third District’s




                                               - 18 ­
       interpretation was the legislature’s intent, then the legislature should amend the
       statute to make its intention clear.

¶ 35       For all of the above reasons, we believe that Altman’s interpretation is correct.
       “[F]unds earned by and paid to a party’s lawyer in the normal course of
       representation for past services rendered are not ‘available funds’ within the
       meaning of section 501(c-1)(3).” Altman, 2016 IL App (1st) 143076, ¶ 36. This is a
       difficult question, and the policy concerns on both sides are substantial. It is not
       possible to construe the statute in such a way that will not lead to unfairness and
       inequitable results in some situations. We therefore proceed today with an
       abundance of caution. We believe that the legislature needs to take another look at
       section 501(c-1)(3) and make its intentions absolutely clear. Specifically, the
       legislature should define what it means by “available funds” and explain whether
       this includes fees that the attorney has already earned, whether attorneys who are
       no longer in the case may also be ordered to disgorge fees, and whether it is a
       defense to disgorgement that the attorney no longer has the money. Absent such an
       explanation from the legislature, we hold that fees that have been earned by an
       attorney are not subject to disgorgement. Here, there is no dispute that the amount
       that the trial court ordered disgorged from Holwell represented earned fees, and the
       parties stipulated that Holwell’s fees were reasonable and necessary. Accordingly,
       we affirm the appellate court’s judgment, which reversed both the disgorgement
       order and the finding of contempt. We likewise agree with the appellate court that
       there is not sufficient certainty and clarity in the record regarding the $13,000 in
       fees that had been paid to Boback but were being held by Holwell. 2017 IL App
       (3d) 150101, ¶ 34 n.1. The ownership of these funds was disputed, and we do not
       address them here.


¶ 36      Affirmed.




                                              - 19 ­